        Case 3:19-cv-00511-RNC Document 64 Filed 08/18/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT


MICHAEL PICARD,                             :          CIVIL ACTION
                                            :
                     Plaintiff,             :
                                            :
VS.                                         :          NO. 3:19-cv-00511(RNC)
                                            :
JOHN FONTNEAU, et al                        :
                                            :
                     Defendant.             :          AUGUST 18, 2020

              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56(b), the defendants hereby

respectfully move this Court for entry of Summary Judgment in their favor on all issues in

this case on the following grounds:

       1. Judgment should enter on counts One, Two, and Four because the plaintiff’s
          property was taken from him incidental to the arrest as evidence and/or
          potential evidence;

       2. Judgment should enter on Counts Three, Five, Six and Seven because the
          undisputed evidence shows there was probable cause to arrest;

       3. Judgment should also enter on Count Six because the plaintiff cannot prove a
          sufficient post-arraignment liberty restraint;

       4. Judgment should enter on Counts Eight and Nine because there is no factual
          or legal basis for holding Bretthauer or McGowan liable for any damages
          allegedly suffered by the plaintiff; and

       5. Judgment should enter on all counts because the defendants are entitled to
          qualified immunity.
       Attached in support of this Motion is Defendants’ Local Rule 56(a)1 Statement of

Material Facts Not in Dispute with exhibits.
        Case 3:19-cv-00511-RNC Document 64 Filed 08/18/20 Page 2 of 2



       WHEREFORE, and for the reasons set forth in the accompanying Memorandum

of Law, the defendants respectfully move this Court for judgment in their favor on all

Counts of the plaintiff’s Second Amended Complaint.



                                                 FOR THE DEFENDANTS



                                                 BY_______/s/_________________
                                                 Barbara L. Coughlan, Esq.
                                                 Fed Bar No. ct
                                                 Assistant Corporation Counsel
                                                 City of Stamford
                                                 888 Washington Blvd
                                                 P.O. Box 10152
                                                 Stamford, CT 06904-2152
                                                 Tel: (203) 977-4087
                                                 Fax: (203) 977-5560
                                                 E-mail: bcoughlan@stamfordct.gov


                                    CERTIFICATION

I hereby certify that on August 18, 2020 a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF system.



                                          ________/s/__________________
                                          Barbara L. Coughlan, Esq.
